      Case: 1:19-cv-07870 Document #: 55 Filed: 09/03/21 Page 1 of 2 PageID #:439




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 EDWIN GARCIA,
                                                   Case No. 1:19-cv-07870
        Plaintiff,
 v.                                                Honorable Robert M. Dow Jr.

 NATIONSTAR MORTGAGE LLC d/b/a
 MR. COOPER,

       Defendant.


               AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, EDWIN

GARCIA, and the Defendant, NATIONSTAR MORTGAGE LLC d/b/a MR. COOPER, through

their respective counsel that the above-captioned action is dismissed, with prejudice, against,

NATIONSTAR MORTGAGE LLC d/b/a MR. COOPER, pursuant to settlement and Federal Rule

of Civil Procedure 41. Each party shall bear its own costs and attorney fees.

Dated: September 3, 2021                              Respectfully Submitted,

EDWIN GARCIA                                          NATIONSTAR MORTGAGE LLC
/s/ Nathan C. Volheim                                 /s/ Molly E. Thompson (with consent)
Nathan C. Volheim (#6302103)                          Molly E. Thompson
Counsel for Plaintiff                                 Counsel for Defendant
Sulaiman Law Group, LTD                               Dykema Gossett PLLC
2500 S. Highland Avenue, Suite 200                    10 South Wacker Drive, Ste. 2300
Lombard, Illinois 60148                               Chicago, Illinois 60606
Phone: (630) 575-8181                                 Phone: (312) 876-1700
Fax: (630) 575-8188                                   Fax: (312) 876-1155
nvolheim@sulaimanlaw.com                              mthompson@dykema.com
    Case: 1:19-cv-07870 Document #: 55 Filed: 09/03/21 Page 2 of 2 PageID #:440




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                              /s/ Nathan C. Volheim
                                                              Nathan C. Volheim
